Case 1:13-cv-24510-WPD Document 127 Entered on FLSD Docket 01/30/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                         CASE NO: 13-cv-24510-DIMITROULEAS

   CITY OF MIAMI, a Florida municipal
   corporation,

          Plaintiff,

   v.
   CITIGROUP INC., CITIBANK, N.A.,
   CITIMORTGAGE, INC., CITI HOLDINGS,
   INC., and CITICORP TRUST BANK, FSB,

         Defendants.
   ________________________________________/

                  ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION
                         FOR DISMISSAL WITH PREJUDICE

          THIS CAUSE is before the Court on the Plaintiff’s Unopposed Motion for Dismissal of

   this lawsuit with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2).

          The Court, having reviewed the Motion, noting that it is unopposed, and being otherwise

   fully advised in the premises, hereby ORDERS and ADJUDGES as follows:


          1. The Motion [DE 126] is GRANTED.

          2. Pursuant to Federal Rule of Civil Procedure 41(a)(2) and the Plaintiff’s unopposed

              request, this case is hereby DISMISSED WITH PREJUDICE, with each party to

              bear its own costs and expenses, including, without limitation, attorneys’ fees.

          3. The Clerk is DIRECTED to CLOSE this case and DENY AS MOOT any pending

              motions.

          DONE AND ORDERED in Chambers, at Fort Lauderdale, Broward County, Florida,

   this 30th day of January, 2020.
Case 1:13-cv-24510-WPD Document 127 Entered on FLSD Docket 01/30/2020 Page 2 of 2




   Copies to:
   Counsel of record




                                        2
